Citation Nr: 1543237	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  13-31 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether the Appellant may be recognized as the Veteran's surviving spouse for purposes of establishing eligibility for VA benefits.


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from December 1941 to December 1946.  The Veteran died in January 2000.  The Appellant seeks recognition as the Veteran's surviving spouse for purposes of entitlement to VA benefits.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in November 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, that determined that the appellant was not the Veteran's surviving spouse as continuous cohabitation between the Veteran and appellant was not established from the date of marriage to the date of the Veteran's death.


FINDINGS OF FACT

1. The Veteran and the Appellant were married in February 1997; they did not continuously cohabitate from the date of their marriage until the Veteran's death in January 2000. 
 
2. The evidence shows that the separation was the result of misconduct on the part of the Veteran.


CONCLUSION OF LAW

The criteria for recognition of the Appellant as the Veteran's surviving spouse have been met.  38 U.S.C.A. §§ 101, 103, 1102, 1304, 1541 (West 2014); 38 C.F.R. §§ 3.50, 3.53, 3.54, 3.205 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The United States Court of Appeals for Veterans Claims (Court) that the VCAA is not applicable to claims involving statutory interpretation.  See Livesay v. Principi, 15 Vet. App. 165 (2001); see also Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that the VCAA does not affect matters on appeal when the issue is limited to statutory interpretation).

Legal Standard

VA death benefits may be paid to a surviving spouse who was married to the Veteran: (1) one year or more prior to the Veteran's death or (2) for any period of time, if a child was born of the marriage, or was born to them before the marriage.  38 U.S.C.A. §§ 1102, 1304, 1541; 38 C.F.R. § 3.54.  One claiming to be the spouse of a Veteran has the burden to come forward with a preponderance of evidence of a valid marriage under the laws of the appropriate jurisdiction.  See Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991). 

"Surviving spouse" means a person whose marriage to the Veteran meets the requirements of § 3.1(j) and who was the spouse of the Veteran at the time of the Veteran's death.  38 C.F.R. § 3.50(b).  Additionally, the spouse must have lived with the Veteran continuously from the date of marriage to the date of the Veteran's death except where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse.  38 C.F.R. § 3.50(b)(1).  Finally, the spouse must not have remarried or (since the death of the Veteran and after September 19, 1962) lived with another person of the opposite sex and held herself out openly to the public to be the spouse of such other person.  38 C.F.R. § 3.50(b)(2). 

Essentially, the surviving spouse's fault or absence of fault for separation, for purposes of determining entitlement to surviving spouse benefits, is to be determined based on analysis of conduct at time of separation.  Gregory v. Brown, 5 Vet. App. 108 (1993).  Certain conduct subsequent to the time of separation may be relevant in an appropriate case with respect to the question of fault at the time of separation, but the mere acts of seeking divorce and failing to reconcile are not in and of themselves relevant to fault, and, standing alone, do not constitute evidence of fault at the time of separation.  Id. at 112.  Further, if a spouse has been physically and emotionally abused and separates from the abuser, the abused spouse's acts of initiating a divorce and refusing to reconcile would not be competent evidence to demonstrate fault on the part of the abused spouse at the time of the separation.  Id.  

The continuous cohabitation element is further explained in § 3.53(a); it states that the general requirement that there must be continuous cohabitation from the date of marriage to the date of death of the Veteran will be considered as having been met when the evidence shows that any separation was due to the misconduct of, or procured by, the Veteran without the fault of the surviving spouse.  Temporary separations which ordinarily occur, including those caused for the time being through fault of either party, will not break the continuity of the cohabitation.  Id. 

Regarding how VA is to make such determinations, the statement of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  38 C.F.R. § 3.53(b).  If the evidence establishes that the separation was by mutual consent and that the parties lived apart for purposes of convenience, health, business, or any other reason which did not show intent on the part of the surviving spouse to desert the Veteran, the continuity of the cohabitation will not be considered as having been broken.  Id.  State laws will not control in determining questions of desertion; however, due weight will be given to findings of fact in court decisions made during the life of the Veteran on issues subsequently involved in the application of this section.  Id.  

Facts and Analysis

The Veteran and the Appellant were married in February 1997.  It is undisputed that the Appellant and the Veteran had not continuously cohabitated from the date of marriage to the date of the Veteran's death in January 2000.  Indeed, the Appellant has clearly stated that she left the Veteran and returned to Uruguay in 1998.  The question before the Board is whether the evidence of record establishes that the separation between the Veteran and the Appellant was procured by or wholly the result of misconduct on the part of the Veteran.

The Appellant contends that her separation from was due to the misconduct of the Veteran without her fault, and that, therefore, she should be recognized as his surviving spouse.  Specifically, she has alleged that the Veteran psychologically tortured her to the point that she had panic attacks and had to return to Uruguay for medication.  Although she later returned to live with the Veteran, it was "pointless" because he treated her worse and worse.  She again went back to Uruguay.  

In support of her contentions that she was mistreated by the Veteran, the Appellant submitted a copy of a form provided upon discharge from a hospital in Reno Nevada (where she resided with the Veteran) in July 1997, which refers to prescription for medication to treat anxiety, muscle spasms, and sleep disturbance.  This would support the Appellant's claims regarding the need for treatment for panic attacks resulting from the Veteran's treatment of her.  

The only evidence of record with respect to the nature and cause of the separation between the Veteran and the Appellant is the statements made by the Appellant that she was mistreated by the Veteran and was subjected to both physical and emotional abuse.  Inasmuch as there is no contradictory evidence, VA is obligated to accept her statements as true.  38 C.F.R. § 3.53(b).  Moreover, the circumstances and behavior of the parties at the time of separation is of more importance in determining continuous cohabitation than subsequent behavior, such as attempted reconciliations.  Gregory v. Brown, 5 Vet. App. 108 (1993).  For all of these reasons, the Board concludes that the separation between the Veteran and the Appellant was due to misconduct by the Veteran and therefore the requirement of continuous cohabitation is deemed to have been met.  38 C.F.R. §§ 3.350, 3.353.  Any remaining doubt is resolved in favor of the Appellant.  See 38 U.S.C.A. § 5107(b).


ORDER

The Appellant is entitled to recognition as the surviving spouse of the Veteran for the purpose of entitlement to VA benefits; and the claim is granted.



____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


